         Case 1:19-cv-00146-SPW Document 43 Filed 12/11/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



  RYDER TRUCK RENTAL,LT; and
  RYDER TRUCK RENTAL,INC.,                        CV 19-146-BLG-SPW


                       Plaintiffs,
                                                   ORDER
  vs.



 BILLINGS COLLISION REPAIR,
 INC; AMERICAN INTER-FIDELITY
 CORP,d/b/a AMERICAN INTER-
 FIDELITY EXCHANGE;and R & E
 TOWING AND RECOVERY,LLC.,

                       Defendants.


        Upon the Stipulation for Dismissal with Prejudice of All Claims Against

American Inter-Fidelity Corp. d/b/a American Inter-Fidelity Exchange(Doc.42)

between the parties hereto, by and between their counsel of record,

        IT IS HEREBY ORDERED that the above-entitled cause between Ryder

Truck Rental LT and Ryder Truck Rental, Inc. and American Inter-Fidelity Corp.

d/b/a American Inter-Fidelity Exchange is DISMISSED with prejudice, with

each party to bear their own costs.
Case 1:19-cv-00146-SPW Document 43 Filed 12/11/20 Page 2 of 2
